DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. The applicant's Amendment with Request for Continued Examination (“Amendment”) of 18 June 2020 has been entered.

Status of the Claims
The currently pending claims in the present application are claims 1, 3, 5, and 7-19 of the Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The subject matter that fails to comply is found, in some form, in each of claims 1, 8, and 14. Using claim 1 as an example, the non-compliant subject matter includes, “when the difference is larger than a first threshold value, transmitting a first instruction to the terminal device, the first instruction causing the terminal device to display a diagram without a dynamic prompt prompting a user of the terminal device to raise a charge to schedule an available transportation resource, the diagram indicating the amount of transportation service requests and the amount of supply of the transportation service.” No support for this limitation can be found in the originally-filed disclosure, even after reviewing paragraphs [50]-[56], [60]-[62], and originally-filed claims 4 and 6, as suggested by the applicant on p. 13 of the Amendment. Also, as a reminder, any negative limitation or exclusionary proviso must have basis in the original disclosure. (See MPEP 2173.05(i).) All of the pending claims either recite the aforementioned limitation, or a similar version thereof, either explicitly or implicitly through its dependency from one of claims 1, 8, and 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,066,206 B2 to Lin et al. (“Lin”) in view of U.S. Pat. App. Pub. No. 2013/0268406 A1 to Radhakrishnan et al. (“Radhakrishnan”).
Regarding claim 1, Lin discloses the following limitations:
“A computer-implemented method for generating transportation service information for displaying on a terminal device, comprising” the steps listed below. Lin discloses, “The information that identifies under-supplied sub-regions and/or over-supplied sub-regions can be provided as visualizations that are to be displayed on one or more computing devices of the requesters and/or service providers.” (See col. 2, ll. 1-4.) The information that identifies the characteristics of sub-regions in Lin reads on the claimed “transportation service information,” 
“Receiving a transportation service request from the terminal device.” Lin discloses, “Using the respective interfaces 122, 124, system 100 can receive requester data 161 from a plurality of requesting devices 160 and provider data 171 from a plurality of provider devices 170. The requester data 161 and the provider data 171 can provide current information about the respective devices and/or their respective users. For example, for each requesting device 160, the requester data 161 can include identification information of the requester or request device (e.g., user name, ID, email address, etc.), a selected pickup location for a transport service or the current position information of the requesting device 160 (e.g., such as global positioning system (GPS) data), whether a request has been made for an on-demand service, service preference (e.g., type of vehicle preferred for transport), and/or the current state of the requesting device 160 (e.g., whether the requester is currently being serviced).” (See col. 4, ll. 30-45.)
“Determining a search area for locating a vehicle to provide the requested transportation service.” Lin discloses, “The requester positioning 130 can use geographic data 151 stored in the data store 150 and the received requester data 161 to determine, for a given geographic region, the number of requesters in that geographic region and the current position information for a plurality of requesters for an on-demand service in that given geographic region.” (See col. 5, ll. 10-16.) Lin also discloses, “Similarly, the provider positioning 140 can use the provider data 171 to determine, for a given geographic region, the number of available service providers in that geographic region and the current position information for each of a plurality of service providers that can provide the on-
“Determining historical transportation service request data associated with the search area, wherein the historical transportation service request data comprises an amount of transportation service requests and an amount of supply of the transportation service within a preset period of time before the transportation service request is received.” Lin discloses, “The historical data 153 can include previously received position information of requesters in the given geographic region at different dates and/or times. The requester positioning 130 can use historical data 153 at a specific date and/or time that are comparable to the future instance in time when making the prediction.” (See col. 6, ll. 15-20.) Lin also discloses, “The requester positioning 130 and the provider positioning 140 can also store the respective data 161, 171 (e.g., time and position information of devices 160, 170) to the data store 150 as historical data for future use, as well as any determined or forecasted information.” (See col. 6, ll. 49-54.) Lin further discloses, “The processor 510 can process the received data (and other data, such as historical data) in order to determine one or more sub-regions of a given geographic region that is under-supplied by service providers. The sub-region information 554 can be transmitted to the requester device(s) and/or the provider device(s) over the network 580.” (See col. 12, ll. 31-37.) The storing and retrieving of historical data in Lin reads on the claimed “determining historical transportation service request data,” the determining of under-supply and over-supply based on the historical data in Lin reads on the claimed “amount of transportation service requests and amount of supply of the transportation 
“Determining a difference between the amount of transportation service requests and the amount of supply of the transportation service within the preset period of time before the transportation service request is received.” Lin discloses, “In one example, one or more sub-regions can be determined to be under-supplied by determining, for each of the plurality of sub-regions, an amount of requesters and an amount of service providers in that region. A sub-region can be under-supplied if the ratio of the amount of requesters to the amount of service providers in that region is greater than a threshold ratio.” (See col. 1, ll. 61-67.) Lin also discloses, “Forecasting that a sub-region will be under-supplied can be based, at least in part, on historical data that is comparable to the future instance in time. In this manner, a service provider can, for example, recognize which sub-regions will be under-supplied in the future instance in time (e.g., ten minutes from the current time), and move to a particular location to increase business.” (See col. 2, ll. 16-23.) The determination of ratios of amounts of requesters and service providers in Lin reads on the claimed “determining a difference between the amount of transportation service requests and the amount of supply of the transportation service.” The timeframes associated with the historical data in Lin reads on the claimed “within the preset period of time.”
“Determining demand-supply information associated with the search area based on the difference determined from the historical transportation service request data.” See the immediately preceding bullet point. The determining of ratios for sub-regions in Lin reads on the claimed “determining demand-supply information associated with the search area,” and the inclusion of historical data in that 
“Providing the demand-supply information for displaying on the terminal device, including” the features listed below. Lin discloses, “The information that identifies under-supplied sub-regions and/or over-supplied sub-regions can be provided as visualizations that are to be displayed on one or more computing devices of the requesters and/or service providers.” (See col. 2, ll. 1-4.)
“When the difference is larger than a first threshold value, transmitting a first instruction to the terminal device, the first instruction causing the terminal device to display a diagram without a dynamic prompt prompting a user of the terminal device to raise a charge to schedule an available transportation resource, the diagram indicating the amount of transportation service requests and the amount of supply of the transportation service.” Lin discloses, “In one example, if the determined ratio of requesters to available service providers for a sub-region is greater than or equal to a threshold ratio of requesters to available service providers (e.g., one-to-one), then the sub-region is determined to be under-supplied by service providers. On the other hand, if the determined ratio for a sub-region is less than the threshold ratio, then the sub-region is determined to be over-supplied. The sub-regions that are under-supplied can be mapped to a first color (green) that is distinguishable from a second color (red), which can be mapped to sub-regions that are over-supplied.” (See col. 7, ll. 27-39.) Lin also discloses, “FIGS. 3 and 4 illustrate example user interfaces including on-demand service information that is provided to a computing device. The user interfaces 300, 400, respectively, illustrate user interfaces that can be provided by a service application running on a computing device of a requester or a provider. The user interfaces 300, 400 can be provided based on, for example, sub-region 
“When the difference is larger than a second threshold value, transmitting a second instruction to the terminal device, the second instruction causing the terminal device to” “refresh the diagram in response to an update of the historical transportation service request data being received.” As explained in the immediately preceding bullet point, Lin already discloses multiple threshold values and related user interface displays or diagrams. Lin also discloses, “The historical data 153 can include previously received position information of requesters in the given geographic region at different dates and/or times. The requester positioning 130 can use historical data 153 at a specific date and/or time that are comparable to the future instance in time when making the prediction.” (See col. 6, ll. 15-20.) Lin further discloses, “The respective interfaces 122, 124 can also receive data 161, 171 periodically, at different instances in time, or based on a set schedule, once the user or service provider launches or starts the service application. By periodically receiving data 161, 171, for example, real-time position information for the requesters and the service providers can be provided to system 100 (e.g., which can provide updated position information if a requester or provider moves from one area to another).” (See col. 4, l. 65 to col. 5, l. 6.) The updating based on received data in Lin reads 
Radhakrishnan discloses the following limitations of claim 1 that do not appear to be explicitly disclosed in their entirety by Lin:
“The second instruction causing the terminal device to display a dynamic prompt prompting the user of the terminal device to raise the charge to schedule the available transportation resource.” As explained in the immediately preceding bullet point, Lin already discloses multiple threshold values and related user interface displays. Radhakrishnan discloses, “The price adjustment 150 determines or approximates an amount of requesters for a service at a given time and an amount of available service providers at the given time (e.g., a set of available service providers that can fulfill the service requests for a set of requesters in a given area and at the given time).” (See para. [0037].) Radhakrishnan also discloses, “Based on the determined locations and amount of requesters and the determined locations and amount of available service providers, the price adjustment 150 can apply one or more rules or models 143 in order to determine whether to adjust a price for the service.” (See para. [0038].) Radhakrishnan also discloses, “For example, using the determined amounts and locations, the utilization parameter can indicate that out of a possible 100 service providers in a given area, 80 of them are currently servicing users (e.g., a utilization of 80%). The model or metric can set a threshold amount (e.g., percentage) that the price adjustment 150 can use to determine whether to adjust the price.” (See id.) Radhakrishnan further discloses, “The price 
Radhakrishnan discloses a system that determines or approximates an amount of users or requesters for a particular service at a given time (see para. [0012]), similar to the claimed invention and Lin. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the price-adjustment interfaces of Radhakrishnan, in combination with the interfaces of Lin (e.g., for display subsequent to the interfaces of Lin), to address issues associated with dramatically varying demand for services stemming from the use of mobile communications, as taught by Radhakrishnan (see para. [0002]).

“The method of claim 1, wherein determining historical transportation service request data associated with the search area comprises: determining the historical transportation service request data based on a predetermined relationship between the search area of the transportation service request and an operating zone of the historical transportation service request data.” Lin discloses, “In some implementations, the requester positioning 130 can also forecast or predict, for a given geographic region and its sub-regions, the number of requesters and the position information of the requesters at a future instance in time (e.g., ten minutes ahead of the current time) or at a future window of time. The future instance in time or window of time can be configured by an administrator or user of system 100. The request positioning 130 can make the prediction based on (i) the current position information of the requesters determined from requester data 161, (ii) historical data 153 stored in the data store 150, and/or (iii) other external or third party information, such as current weather conditions, calendar information (e.g., seasons, holidays), event information within a given geographic region (e.g., concerts, sporting events), etc.” (See col. 6, ll. 1-14.) Lin also discloses, “The requester positioning 130 can make the prediction for 6 pm on a Friday evening based on (i) the current position information of requesters in San Francisco determined from requester data 161, (ii) historical data 153 of requesters and their positions in San Francisco the past eight Fridays at 6 pm, and (iii) current weather conditions or forecasted weather conditions (e.g., it is currently raining so more people may want to stay in and not use transportation services). The forecasted position information 131 can be provided to the map data generate 110.” (See col. 6, ll. 
Regarding claim 5, the combination of Lin and Radhakrishnan teaches the following limitations:
“The method of claim 1, wherein the diagram comprises at least one of a histogram, a line chart, a pie, a bar chart, a donut chart, a bubble chart, or a radar chart.” FIG. 4 of Lin shows bars, and thus, the figure reads on at least the claimed “bar chart.”
Regarding claim 8, while the claim is of different scope relative to claim 1, the claim recites limitations similar to the limitations recited in claim 1. As such, the rationales for rejecting claim 1 as obvious based on the combination of Lin and Radhakrishnan also apply against claim 8. Additionally, limitations recited in claim 8 that are not recited in claim 1 also are obvious based on the combination of Lin and Radhakrishnan. For example, Lin discloses, “Some examples described herein can generally require the use of computing devices, including 
Regarding claim 9, the combination of Lin and Radhakrishnan teaches the following limitations:
“The device of claim 8, wherein the processor is further configured to: preset a corresponding relationship between the search area of the transportation service request and an operating zone of the historical transportation service request data.” Lin discloses, “One or more processors determine, for a given geographic region, position information for each of a plurality of requesters for an on-demand service and position information for each of a plurality of service providers that can provide the on-demand service. A plurality of sub-regions is identified for the given geographic region. Based, at least in part, on the position information of the requesters and the service providers, one or more sub-regions are determined as being under-supplied by the plurality of service providers as compared to one or more other sub-regions.” (See abstract.) Lin also discloses, “Forecasting that a sub-region will be under-supplied can be based, at least in part, on historical data that is comparable to the future instance in time. In this manner, a service provider can, for example, recognize which sub-regions will be under-supplied in the future instance in time (e.g., ten minutes from the current time), and move to a particular location to increase business.” (See col. 2, ll. 16-23.) The establishing of geographic regions and their sub-regions in Lin reads on the claimed “preset a corresponding relationship between the search area” “and an operating zone,” where, for example, a geographic region reads on the claimed “search area” and the sub-region reads on the claimed “operating zone.”
Regarding claim 10, while the claim is of different scope relative to claim 3, the claim recites limitations similar to the limitations recited in claim 3. As such, the rationales for rejecting claim 3 as obvious based on the combination of Lin and Radhakrishnan also apply against claim 10. As such, claim 10 also is rejected under 35 USC 103 based on the combination of Lin and Radhakrishnan.

Regarding claim 12, the combination of Lin and Radhakrishnan teaches the following limitations:
“The device of claim 8, wherein the second instruction further causes the terminal device to: activate a transportation service scheduling interface; and detect, at a first preset time interval, whether the update of the historical transportation service request data is received.” Lin discloses, “Using the respective interfaces 122, 124, system 100 can receive requester data 161 from a plurality of requesting devices 160 and provider data 171 from a plurality of provider devices 170. The requester data 161 and the provider data 171 can provide current information about the respective devices and/or their respective users.” (See col. 4, ll. 30-35.) Lin also discloses, “The respective interfaces 122, 124 can also receive data 161, 171 periodically, at different instances in time, or based on a set schedule, once the user or service provider launches or starts the service application. By periodically receiving data 161, 171, for example, real-time position information for the requesters and the service providers can be provided to system 100 (e.g., which can provide updated position information if a requester or provider moves from one area to another).” (See col. 4, l. 65 to col. 5, l. 7.) Lin further discloses, “FIGS. 3 and 4 illustrate example user interfaces including on-demand service information that is provided to a computing device. The user interfaces 300, 400, respectively, illustrate user interfaces that can be provided by a service application running on a computing device of a requester 
Regarding claim 14, while the claim is of different scope relative to claim 1 and claim 8, the claim recites limitations similar to the limitations recited in claim 1 and claim 8. As such, the rationales for rejecting claims 1 and 8 as obvious based on the combination of Lin and Radhakrishnan also apply against claim 14. Additionally, limitations recited in claim 14 that are not recited in claim 1 or claim 8 also are obvious based on the combination of Lin and Radhakrishnan. For example, Lin discloses, “Furthermore, one or more examples described herein may be implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium” (see col. 3, ll. 7-10) that reads on the claimed “non-transitory computer-readable medium;” and Lin also discloses, “Using the network link, the computer system 500 can communicate with one or more computing devices and/or one or more servers. In some variations, the computer system 500 can be configured to receive requester data and/or provider data 552 from one or more computing devices (e.g., belonging to users and service providers, respectively) via the network link. The requester data and/or provider data 552 can be processed by the processor 510 and can be stored in, for example, the storage device 540” (see col. 12, ll. 23-31) that reads on the claimed “processor of a server.” As such, claim 14 also is rejected under 35 USC 103 based on the combination of Lin and Radhakrishnan.
Regarding claim 15, Lin discloses the following limitations:
“The non-transitory computer-readable medium of claim 14, wherein: the search area of the transportation service request corresponds to an operating zone of the historical transportation service request data.” Lin discloses, “One or more processors determine, for a given geographic region, position information for each of a plurality of requesters for an on-demand service and position information for each of a plurality of service providers that can provide the on-demand service. A plurality of sub-regions is identified for the given geographic region. Based, at least in part, on the position information of the requesters and the service providers, one or more sub-regions are determined as being under-supplied by the plurality of service providers as compared to one or more other sub-regions.” (See abstract.) Lin also discloses, “Forecasting that a sub-region will be under-supplied can be based, at least in part, on historical data that is comparable to the future instance in time. In this manner, a service provider can, for example, recognize which sub-regions will be under-supplied in the future instance in time (e.g., ten minutes from the current time), and move to a particular location to increase business.” (See col. 2, ll. 16-23.) The relationship between geographic regions and their sub-regions in Lin reads on the claimed “search area” “corresponds to an operating zone,” where, for example, a geographic region reads on the claimed “search area” and the sub-region reads on the claimed “operating zone.”
Regarding claim 16, while the claim is of different scope relative to claim 5 and claim 11, the claim recites limitations similar to the limitations recited in claim 5 and claim 11. As such, the rationales for rejecting claims 5 and 11 as obvious based on the combination of Lin and Radhakrishnan also apply against claim 16. As such, claim 16 also is rejected under 35 USC 103 based on the combination of Lin and Radhakrishnan.

Regarding claim 19, the combination of Lin and Radhakrishnan teaches the following limitations:
“The non-transitory computer-readable medium of claim 14, wherein the method further comprises: analyzing characteristic information of the transportation service request.” Lin discloses, “Each of the requester positioning 130 and the provider positioning 140 can receive the requester data 161 and the provider data 171, respectively, from the device interface 120. The requester positioning 130 can use geographic data 151 stored in the data store 150 and the received requester data 161 to determine, for a given geographic region, the number of requesters in that geographic region and the current position information for a plurality of requesters for an on-demand service in that given geographic region. A geographic region can correspond to any particular designated region (e.g., an area covering a certain radius), a city, a metropolitan area, a county, a state, a country, etc. For example, the given geographic region can be a city, such as San Francisco, Calif., and the geographic region can be defined by a plurality of sub-regions, such as different districts of San Francisco.” (See col. 5, ll. 7-22.) Lin also discloses, “The request positioning 130 can make the prediction based on (i) the current position information of the requesters determined from requester data 161, (ii) historical data 153 stored in the data store 150, and/or (iii) other external or third party information, such as current weather conditions, calendar information (e.g., seasons, holidays), event information within a given 
“Determining whether the characteristic information matches one or more of preset attributes, the preset attributes including at least one of weather, time, area, or road condition.” See the immediately preceding bullet point. The current weather conditions in Lin read on the claimed “weather,” the dates and times of the historical data reads on the claimed “time,” the designated regions in Lin read on the claimed “area,” and the current weather conditions in Lin also read on the claimed “road condition.”
“In response to the characteristic information being determined to match one or more of the preset attributes, generating scene prompting information representative of the matched preset attributes.” Lin discloses, “The requester positioning 130 can make the prediction for 6 pm on a Friday evening based on (i) the current position information of requesters in San Francisco determined from requester data 161, (ii) historical data 153 of requesters and their positions in San Francisco the past eight Fridays at 6 pm, and (iii) current weather conditions or forecasted weather conditions (e.g., it is currently raining so more people may want to stay in and not use transportation services). The forecasted position information 131 can be provided to the map data generate 110.” (See col. 6, ll. 25-34.) The connecting of the current position information of requesters in a sub-region to data for the sub-region having a corresponding date and time, .
Claims 7, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Radhakrishnan, and further in view of U.S. Pat. App. Pub. No. 2018/0314998 A1 to Liu (“Liu”).
Regarding claim 7, the combination of Lin and Radhakrishnan teaches the following limitations:
“The method of claim 1, further comprising: generating at least one of an amount of extra fee or a multiplying factor of regular service fare for dispatching transportation capacity” “to fulfill the transportation service request.” Radhakrishnan discloses, “the price adjustment 150 can adjust the price relative to a default price by using multipliers. For example, the price adjustment 150 can determine that the price needs to be increased for the service (e.g., there is a high number of requester and a low number of available service providers, respectively). In one implementation, the price adjustment 150 can apply a multiplier” “to indicate that the price needs to be increased by 1.5 times the default price value.” (See para. [0039].)
“Transmitting a third instruction to the terminal device, the third instruction causing the terminal device to: display the at least one of the amount of extra fee or the multiplying factor of regular service fare.” Radhakrishnan discloses, “the pricing user interface 350 indicates to the user that the price has been adjusted (e.g., increased or decreased) relative to the default price and can provide a reason for the adjustment. The pricing user interface 350 can inform the user of the adjustment by using a multiplier 360 that indicates the amount the price has 
“Refresh the displayed at least one of the amount of extra fee or the multiplying factor of regular service fare in response to an update of the at least one of the amount of extra fee or the multiplying factor of regular service fare being received.” Radhakrishnan discloses, “After the price has been adjusted, the price adjustment 150 can then provide the adjusted price 151 to the device interface 110 and the transaction component 160. The device interface 110 can transmit data corresponding to the adjusted price 161 over the network to one or more requesting devices 170 and/or one or more provider devices 180.” (See para. [0042].) Radhakrishnan also discloses, “Once the price adjustment 150 adjusts the price at a given time, that price can be fixed for a duration of time. For example, the adjusted price can be valid for the service for five minutes or ten minutes before it changes for one or more requesters (or a group of requesters) and one or more service providers (or a group of service providers).” (See para. [0043].) Radhakrishnan further discloses, “In some implementations, after the duration of time has passed, the price for the service can be adjusted again (e.g., the price adjustment 150 can perform another adjustment) or can be reset back to the default value.” (See id.) The providing of the adjusted price to the device interfaces in Radhakrishnan, following the end of the duration (validity) of a previous adjusted price, reads on the claimed “refresh the displayed amount” “in response to an update.”
Liu discloses the following limitations of claim 7 that do not appear to be explicitly taught in their entirety by the combination of Lin and Radhakrishnan:
The claimed “transportation capacity” is “outside the search area.” Liu discloses, “as illustrated in FIG. 3, price multipliers may be different across geos. For 
Liu discloses a transportation management system (see abstract), similar to the claimed invention and the combination of Lin and Radhakrishnan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the search for providers in the combination of Lin and Radhakrishnan, to consider the service options in neighboring geographic zones in Liu, to enable a more efficient allocation of resources among different geos and a higher rate of user conversion as taught by Liu (see para. [0003]).
Regarding claim 13, while the claim is of different scope relative to claim 7, the claim recites limitations similar to the limitations recited in claim 7. As such, the rationales for rejecting claim 7 as obvious based on the combination of Lin, Radhakrishnan, and Liu also apply against claim 13. As such, claim 13 also is rejected under 35 USC 103 based on the combination of Lin, Radhakrishnan, and Liu.
Regarding claim 18, the combination of Lin and Radhakrishnan teaches the following limitations:
“The non-transitory computer-readable medium of claim 14, wherein the method further comprises: generating at least one of an amount of extra fee or a multiplying factor of regular service fare for dispatching transportation capacity” “to fulfill the transportation service request.” Radhakrishnan discloses, “the price adjustment 150 can adjust the price relative to a default price by using 
“Sending a third instruction to the terminal device.” Lin discloses, “One or more examples described herein provide that methods, techniques, and actions performed by a computing device are performed programmatically, or as a computer-implemented method. Programmatically, as used herein, means through the use of code or computer-executable instructions. These instructions can be stored in one or more memory resources of the computing device. A programmatically performed step may or may not be automatic.” (See col. 2, ll. 44-51.)
“In response to the third instruction: displaying at least one of an amount of extra fee or a multiplying factor of regular service fee for dispatching transportation capacity” “to fulfill the transportation service request.” See FIGS. 4A and 4C of Radhakrishnan.
“Detecting, at a second preset time interval, whether an update of the at least one of the amount of extra fee or the multiplying factor of regular service fare is received from the server.” Radhakrishnan discloses, “Once the price adjustment 150 adjusts the price at a given time, that price can be fixed for a duration of time. For example, the adjusted price can be valid for the service for five minutes or ten minutes before it changes for one or more requesters (or a group of requesters) and one or more service providers (or a group of service providers).” (See para. [0043].) Radhakrishnan further discloses, “In some implementations, 
“In response to the update of the at least one of the amount of extra fee or the multiplying factor of regular service fare being received, refreshing the displayed at least one of the amount of extra fee or the multiplying factor of regular service fee.” See the immediately preceding bullet points. The displaying of the adjusted prices in Radhakrishnan reads on the claimed “refreshing.”
Liu discloses the following limitations of claim 18 that do not appear to be explicitly taught in their entirety by the combination of Lin and Radhakrishnan:
The claimed “transportation capacity” is “outside the search area.” Liu discloses, “as illustrated in FIG. 3, price multipliers may be different across geos. For example, the price multiplier in geo 1, where the baseball game is taking place, is 3.0.times., while the price multipliers in neighboring geos 2 and 3 are 1.5.times. and 1.0.times,” and “the user located at the stadium 300 may be presented with a number of service options 305, 310, and 315 with varying price multipliers and ETPs.” (See para. [0070].) The service options in Liu read on the claimed “transportation capacity,” and the neighboring geos in Liu read on the claimed “outside the search area.”
Liu discloses a transportation management system (see abstract), similar to the claimed invention and the combination of Lin and Radhakrishnan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to 

Response to Arguments
In view of the amendments to the claims made by the applicant in the Amendment, the previous rejection of the claims as ineligible under 35 USC 101 has been reconsidered and withdrawn.
On p. 20 of the Amendment, the applicant traverses the previous 35 USC 102 rejection based on the cited Radhakrishnan reference, and the previous 35 USC 103 rejection based on Radhakrishnan and the cited Lin and Liu references. On pp. 20-23 of the Amendment, the applicant presents arguments as to why the applicant believes the prior art rejections should be withdrawn. The arguments, in essence, attempt to establish the following: the examiner has acknowledged that the combination of Radhakrishnan and Lin fails to teach or suggest some of the recited limitations of the claims, Liu allegedly fails to remedy those deficiencies, and no combination of Radhakrishnan, Lin, and Liu anticipates the claims or renders the claims obvious. The applicant’s arguments are, however, moot because the new grounds of rejection do not rely on the combination of references, and aspects of the references of the combination, applied in the prior rejection of record for the teachings or matters specifically challenged in the argument. That is, although the new grounds of rejection rely on the same references, the references are re-ordered in the rejection, with Lin being the primary reference, and Radhakrishnan and Liu being the secondary references. The re-ordering involves relying on aspects disclosed and taught by the cited references to reject the claims, where those aspects are different from the aspects relied upon to reject the claims previously. A detailed explanation 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2012/0239452 A1 to Trivedi et al. discloses automated fleet management systems and associated processes. (See abstract.)
U.S. Pat. App. Pub. No. 2017/0293950 A1 to Rathod discloses a system and method for user selected arranging of transport. (See title.)
U.S. Pat. App. Pub. No. 2018/0005145 A1 to Lo et al. discloses a server component providing to a client device information which a traveler may use to determine when various ridesharing services have surge pricing in effect for a ride, enabling the traveler to mitigate the effect of surge pricing on the price of the ride. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0091604 A1 to Yamashita et al. discloses A network computer system that can receive data indicating a first service location from a computing device of a requesting user via an executing service application and determine data indicating a second service location; based the first and second service locations, the network computer system can compute an upfront cost for each of a plurality of service options for completing an on-demand service for the requesting user; the network computer system can transmit data associated with the upfront cost for each of the plurality of service options to the computing device to enable a plurality of selectable graphic features to be displayed as part of a user interface on the computing device, and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald J. O’Connor, can be reached at 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624